 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8
                   United States District Court
 9
                   Central District of California
10
                                   Case №. 5:19-cv-00613-ODW (SHKx)
11   BLANCA ALVILLAR MAMLOUK,
12                Plaintiff,
                                   JUDGMENT IN FAVOR OF
13       v.                        DEFENDANT
14   SCHNEIDER LOGISTICS
15   TRANSLOADING AND
     DISTRIBUTION, INC.
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                      JUDGMENT
 2         In light of the Court’s Orders granting Defendant’s motion for judgment on the
 3   pleadings (ECF No. 24) without leave to amend.
 4         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 5            1. All of Mamlouck cause of actions against Defendant are DISMISSED
 6               WITH PREJUDICE
 7
              2. Plaintiff shall recover nothing from Defendant;
 8
              3. The Clerk of the Court shall close the case.
 9
10         IT IS SO ORDERED.
11
12         March 16, 2020
13
14                               ____________________________________
                                          OTIS D. WRIGHT, II
15
                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
